REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: The claims and remarks filed by the applicant on 3/22/2021 were persuasive in reiterating a patch comprising a backing, and an adhesive layer on the backing, wherein: the adhesive layer contains at least one drug selected from the group consisting of oxybutynin and a pharmaceutically acceptable salt thereof, a pressure-sensitive adhesive base, and diflucortolone valerate, and the content of the diflucortolone valerate is 0.0007 to 0.05% by mass based on the total mass of the adhesive layer; and wherein skin irritation of the oxybutynin and a pharmaceutically acceptable salt thereof is reduced; and wherein the mass ratio of the oxybutynin to the diflucortolone valerate is 180:1 to 20000:1, is not found in the prior art, and is therefore novel and unobvious.
	The prior art references under 35 U.S.C. § 103 over Hirano et al. (US 5891920A) in view of Houze et al. (US 20040018241 A1) neither individually nor in combination, provide a rationale to disclose or make obvious each of the limitations as claimed in the patch wherein both oxybutynin and diflucortolone valerate are in the adhesive layer, and wherein the content of diflucortolone valerate is from 0.0007 to 0.05% by mass of the adhesive layer and the mass ratio of the oxybutynin to the diflucortolone valerate is 180:1 to 20000:1.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Claims 1 and 3-4 are directed to an allowable product.
Quanglong Truong whose telephone number is 571-270-0719.  The examiner can normally be reached on Monday to Friday from 8:00 am – 5:00 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615                                                                                                                                                                                                        
/ARADHANA SASAN/Primary Examiner, Art Unit 1615